Case 1:19-cv-00255-AW-GRJ Document 18 Filed 02/24/20 Page 1 of 7

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

GAINESVILLE DIVISION
LAURENCE COTMAN,
Plaintiff,
V. Case No.: 1:19-cv-00255-AW-GRJ
THE UNIVERSITY OF FLORIDA
BOARD OF TRUSTEEES,
Defendant.

/

 

DEFENDANT’S MOTION TO DISMISS
PLAINTIFF’S SECOND AMENDED VERIFIED COMPLAINT

Defendant, the University of Florida Board of Trustees (the “University”),
pursuant to Federal Rule of Civil Procedure 12(b)(6), hereby moves the Court for an
order dismissing Plaintiffs Second Amended Verified Complaint (“Complaint”). In
support thereof, Defendant states as follows:

Plaintiff's Complaint should be dismissed because Plaintiff fails to state a
claim in both of the counts alleged. In Count I, Plaintiff attempts to state a claim for
disparate treatment under Title VII of the Civil Rights Act of 1964 (“Title VII”), but
fails to allege any facts to support an adverse employment action. Similarly, in Count
I, Plaintiff includes no factual support for his conclusory allegations of hostile work

environment under Title VII.

{00375940 1 }
Case 1:19-cv-00255-AW-GRJ Document 18 Filed 02/24/20 Page 2 of 7

I. Plaintiff fails to state a claim for relief under Title VII

“To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)). This standard does not require detailed factual allegations,
but “demands more than an unadorned, the-defendant-unlawfully-harmed-me
accusation.” /d. Plaintiff must provide enough factual content to allow the court “to
draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Jd. Mere labels and conclusions will not suffice. Twombly, 550 U.S at 555.
Plaintiff's allegations in both counts fall woefully short of this standard. Thus,
Plaintiffs Complaint should be dismissed.

A. Count I — Plaintiff fails to state a claim for disparate treatment
under Title VII

To state a plausible claim for disparate treatment under Title VII, Plaintiff
must allege that: “(1) [he] is a member of a protected class; (2) [he] was subjected
to an adverse employment action; (3) [his] employer treated similarly situated
employees outside of [his] protected class more favorably than [he] was treated; and
(4) [he] was qualified to do the job.” Mars v. Urban Trust Bank, No. 2:14-cv-54-
FtM-29CM, 2014 WL 2155243, at *2 (M.D. Fla. May 22, 2014) (citing Burke-
Fowler v. Orange Cty., Fla., 447 F.3d 1319, 1323 (11th Cir. 2006)). Not all conduct

by an employer that negatively affects an employee constitutes an adverse

{00375940 1} 2
Case 1:19-cv-00255-AW-GRJ Document 18 Filed 02/24/20 Page 3 of 7

employment action. Brown v. Sybase, Inc., 287 F.Supp.2d 1330, 1339 (S.D. Fla.
2003). An adverse employment action is either “an ultimate employment decision,
such as termination, failure to hire, or demotion” or “serious and material changes
in the terms, conditions, or privileges of employment.” Mars v. Urban Trust Bank,
No. 2:14-cv-54-FtM-29CM, 2014 WL 2155243, at *2 (M.D. Fla. May 22, 2014)
(citing Hall v. DeKalb Cty. Gov’t, 503 F. App’x 781, 787 (11th Cir. 2013)); Webb-
Edwards v. Orange Cty Sheriff's Office, 525 F.3d 1013, 1031 (11th Cir. 2008) (“A
tangible employment action constitutes significant change in employment status
such as hiring, firing, failing to promote, reassignment with different responsibilities
or a decision causing a significant change in benefits.”) Where Plaintiff has not
alleged an adverse employment action, the Complaint must be dismissed. Melendez
v. Town of Bay Harbor Islands, No. 14-22383, 2014 WL 6682535, at *5 (S.D. Fla.
Nov. 25, 2014). In support of his claim for disparate treatment, Plaintiff merely
alleges that he was not given access to certain equipment while others were.! This
allegation does not rise to the level of an adverse employment action.

In Mars v. Urban Trust Bank, the Court dismissed a complaint that alleged
the employee “was forced to use different office equipment, was sent home early on
slow days while male employees were able to work out their shifts, was given shifts

at the bottom of the shift pool, and was forced to sit in the back of the office while

 

' (Doc. 15) Second Amended Verified Complaint at 3-4.

{00375940 1} 3
Case 1:19-cv-00255-AW-GRJ Document 18 Filed 02/24/20 Page 4 of 7

male employees sat in the front.” 2014 WL 2155243, at *3. The Court found that
these allegations did not constitute an adverse employment action because they did
not amount to a serious and material change in the terms, conditions, and privileges
of employment. Id.; see also Brown, 287 F.Supp.2d at 1341 (holding that unequal
distribution of sales leads did not constitute an adverse employment action where
there was no evidence this altered the terms and conditions of his employment);
Melendez, 2014 WL 6682535, at *5 (holding that failure to provide suitable
changing room facilities for female employees was not an adverse employment
action where it was not an alteration of the terms and conditions of her employment).
Similarly, Plaintiffs allegations that he was not given access to certain equipment
do not amount to a serious and material change in the terms and conditions of his
employment. Accordingly, Plaintiff's disparate treatment claim in Count I should
be dismissed for failure to allege an adverse employment action. Melendez, 2014
WL 6682535, at *5.

B. Count II - Plaintiff fails to state a claim for hostile work
environment under Title VII

To properly allege hostile work environment, Plaintiff must state “(1) that he
belongs to a protected group; (2) that he has been subject to unwelcome harassment;
(3) that the harassment must have been based on a protected characteristic of the
employee, such as national origin; (4) that the harassment was sufficiently severe or

pervasive to alter the terms and conditions of employment and create a

{00375940 1} 4
Case 1:19-cv-00255-AW-GRJ Document 18 Filed 02/24/20 Page 5of 7

discriminatorily abusive working environment; and (5) that the employer is
responsible for such environment under either a theory of vicarious or direct
liability.” Thompson v. City of Miami Beach, Fla., 990 F.Supp.2d 1335, 1339 (S.D.
Fla. 2014) (citing Miller v. Kentworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th
Cir. 2002)). Plaintiff's Complaint should be dismissed because it does not contain
sufficient factual allegations to support the conclusory statements that the alleged
harassment was severe and pervasive.

The severe and pervasive requirement has both objective and subjective
components. Jd. at 1339-40. Factors to consider in determining the harassment’s
objective severity include the frequency and severity of the conduct, whether the
conduct is physically threatening or merely an offensive statement, and whether the
conduct unreasonably interferes with Plaintiff's job performance. Jd. at 1340.

In Reed v. Dep’t of Veterans Affairs, this Court dismissed a complaint alleging
hostile work environment because the complaint failed to set forth factual allegations
to show that the Defendant’s conduct was sufficiently pervasive and severe.
No. 1:16-cv-142-MW-GRJ, 2017 WL 4399209, at *3 (N.D. Fla. Sep. 18, 2017). The
Court found that the Complaint failed to provide specific information regarding who
made the discriminatory comments, when they were made, how often they were
made, or what was actually said. Id.; Miller v. Fla. Hosp. Waterman, No. 5:13-cv-

249-Oc-10PRL, 2013 WL 5566063, at *2 (M.D. Fla. Oct. 8, 2013). Similarly,

{00375940 1} 5
Case 1:19-cv-00255-AW-GRJ Document 18 Filed 02/24/20 Page 6 of 7

Plaintiff's Complaint fails to provide any information regarding what was actually
said, how often it was said, or in what context it was said. Plaintiff merely states that
he was subjected to insults and the threat of termination based on his national origin
and that grievances were filed against him.” These statements are conclusory and
provide almost no factual information to allow the Court “to draw the reasonable
inference that the defendant is liable for the conduct alleged.” Igbal, 556 U.S. at 678.
Accordingly, Plaintiff has failed to establish that Defendant’s conduct was
sufficiently pervasive and severe to allege a hostile work environment under Title
VII and this claim should be dismissed.
V. Conclusion

For the foregoing reasons, Defendant requests that the Court dismiss Counts
I and II of the Complaint.

CERTIFICATION OF WORD COUNT
In accordance with Local Rule 7.1, I hereby certify that this document

contains approximately 1398 words.

 

* (Doc. 15) Second Amended Verified Complaint at 3.

{00375940 1} 6
Case 1:19-cv-00255-AW-GRJ Document 18 Filed 02/24/20 Page 7 of 7

A IN
Dated this A day of February 2020.
Respectfully submitted,

ALEXANDER DEGANCE BARNETT P.A.

By: MGELZEL

Michelle Bedoya Barnett

Florida Bar No. 0823201

E-mail: michelle.barnett@adblegal.com
Samantha Giudici Berdecia

Florida Bar No. 0058667

E-mail: samantha.giudici@adblegal.com
E-mail: mailbox@adblegal.com

1500 Riverside Avenue

Jacksonville, FL 32204

(904) 345-3277 Telephone

(904) 345-3294 Facsimile

Attorneys for Defendant

CERTIFICATE OF SERVICE
I hereby certify that on February 34] , 2020, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system, which will send
notice of this filing to Jay F. Romano, Discrimination Law Center, P.A., 2255 Glades

Road, Suite 324A, Boca Raton, Florida 33431 (jromanopa@yahoo.com).

{00375940 1} 7
